 


110 HRES 182 EH: Commending and congratulating Virginia State University on the occasion of its 125th anniversary.
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 182 
In the House of Representatives, U. S.,

March 6, 2007
 
RESOLUTION 
Commending and congratulating Virginia State University on the occasion of its 125th anniversary. 
 
 
Whereas Virginia State University, overlooking the Appomattox River in the Town of Ettrick in Chesterfield County, will celebrate its 125th anniversary in 2007;  
Whereas Virginia State University (VSU) was founded on March 6, 1882, as the Virginia Normal and Collegiate Institute, making it the first fully State-supported 4-year institution of higher learning for black Americans and one of Virginia’s two land-grant institutions;  
Whereas since its humble beginnings, Virginia State University has responded to the needs of Virginians as a dynamic institution offering an accessible, affordable, quality education;  
Whereas with an enrollment of nearly 5,000, VSU students live and attend classes on a beautiful 236-acre main campus with more than 50 buildings, including 15 dormitories, 16 classroom buildings, and a 416-acre agricultural research facility;  
Whereas the first president of Virginia State University was John Mercer Langston, who became the first African American elected to Congress from Virginia;  
Whereas Virginia State University has an exemplary and dedicated faculty and staff, who are committed to offering their students the personal attention that smaller institutions can offer;  
Whereas Virginia State University’s academic programs include the Bridges to Baccalaureate program for students transferring from 2-year colleges who want to major in the sciences, the Ronald E. McNair Scholars Program for students planning to pursue doctoral degrees, and the Honda Campus All-Star Challenge;  
Whereas Virginia State University offers 45 baccalaureate and master’s degree programs within its 5 schools (the School of Agriculture, School of Business, School of Engineering, Science, and Technology, School of Liberal Arts and Education, and the School of Graduate Studies, Research, and Outreach), and a Certificate of Advanced Study may also be earned from each school;  
Whereas honors scholarships are available to entering VSU freshmen, including the Presidential and Provost Scholarships;  
Whereas in 2003 Virginia State University introduced its first doctoral program and 12 enthusiastic students enrolled in the new Doctor of Education in Administration and Supervision program;  
Whereas in 2005 Virginia State University began a vital new nursing degree program, an important initiative that will train nurses to meet the urgent demand for qualified medical professionals in the hospitals and clinics of Southside Virginia;  
Whereas the School of Graduate Studies, Research and Outreach allows students, often working adults with diverse professional and educational backgrounds, to more conveniently continue their education on a full-time or part-time basis; the school also provides workshops, seminars, and credit courses on campus and at sites in Richmond, Emporia, Petersburg, Chesterfield, Dinwiddie, Henrico, and other Southside Virginia locations; and  
Whereas Virginia State University has a long and rich history and has grown and changed considerably since 1882, and it continues that growth today, enriching individual lives, the surrounding community, and the Commonwealth through excellent teaching and innovative and engaging programs of study: Now, therefore, be it  
 
That the House of Representatives commends and congratulates Virginia State University on the occasion of its 125th anniversary. 
 
Lorraine C. Miller,Clerk.
